Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made for the receipt of applicants’ response filed 22 July 2021. The response and amendments therein are sufficient and persuasive. Accordingly, the rejections/refusals under 35 U.S.C. §§ 112(b) and 171 have been overcome and withdrawn.
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Attorney Shawn E. Duckworth on 26 July 2021. An agreement was made to the specification with the following amendment set forth herein.
Amendments to the Specification
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II.  While the aforementioned requirement for a brief description has been fulfilled, the current descriptions are poorly formatted and not in a preferred form.  In particular, they do not actually identify the subject matter being depicted and whether the views are shown in elevation or plan.
For better form and clarity, the descriptions of the reproductions have been amended to read as follows: 
-- FIG. 1.1 is a top, rear, and right side perspective view of a MUFFLER FOR MOTORCYCLES embodying our new design;
FIG. 1.2 is a bottom, front, and right side perspective view thereof;
FIG. 1.3 is a right side elevation view thereof;
FIG. 1.4 is a left side elevation view thereof;
FIG. 1.5 is a rear elevation view thereof;
FIG. 1.6 is a top plan view thereof;
FIG. 1.7 is a bottom plan view thereof;
FIG. 1.8 is a bottom, rear, and left side perspective view thereof; and
FIG. 1.9 is a front elevation view thereof. --
Conclusion
An Examiner’s amendment to the record has been stated. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday-Friday between 9AM-5PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/DARLINGTON LY/
Primary Examiner, Art Unit 2914